An affidavit was filed in the Jay Circuit Court charging Walter Davis, this appellant, and one Eb Landess with the larceny of 10 chickens of the value of $1 each and of the aggregate value of *Page 704 
$10. The chickens were alleged to be the property of one John H. Long. The affidavit charges the defendants with the commission of the offense jointly. They were tried together and each convicted, but each has taken a separate appeal to this court.
All the questions which are presented in this case are identical with those presented and decided in Landess v.State (1928), 200 Ind. 440, 164 N.E. 267. On the authority of that decision, the judgment of the trial court in this case is reversed, with instructions to sustain appellant's motion for a new trial.